UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMF-X APPOINTMENT OF AGENT FOR SERVICE OF PROCESS AND UNDERTAKING A. Name of issuer or person filing (“Filer”):Martin Tindall B. (1)This is [check one] x an original filing for the Filer o an amended filing for the Filer (2)Check the following box if you are filing the FormF-X in paper in accordance with Regulation S-T Rule101(b)(9) o C. Identify the filing in conjunction with which this Formis being filed: Name of registrant: ECO2 Forests, Inc. Formtype: Form CB File Number (if known):005-85600 Filed by: Martin Tindall Date Filed (if filed concurrently, so indicate) Concurrently D. The Filer is incorporated or organized under the laws ofNevada and has its principal place of business at: 4450 Arapahoe Ave., Suite 100, Boulder, CO 80303 E. The Filer designates and appoints Carl N. Duncan, Esq.(“Agent”) located at 5718 Tanglewood Drive, Bethesda, MD 20817 (telephone: 301-263-0500) as the agent of the Filer upon whom may be served any process, pleadings, subpoenas, or other papers in (a) any investigation or administrative proceeding conducted by the Commission; and (b) any civil suit or action brought against the Filer or to which the Filer has been joined as defendant or respondent, in any appropriate court in any place subject to the jurisdiction of any state or of the United States or of any of its territories or possessions or of the District of Columbia, where the investigation, proceeding or cause of action arises out of or relates to or concerns any offering made or purported to be made in connection with the securities registered or qualified by the Filer on FormCB on August 5, 2010 or any purchases or sales of any security in connection therewith. The Filer stipulates and agrees that any such civil suit or action or administrative proceeding may be commenced by the service of process upon, and that service of an administrative subpoena shall be effected by service upon such agent for service of process, and that service as aforesaid shall be taken and held in all courts and administrative tribunals to be valid and binding as if personal service thereof had been made. F. The Filer stipulates and agrees to appoint a successor agent for service of process and file an amended FormF-X if the Filer discharges the Agent or the Agent is unwilling or unable to accept service on behalf of the Filer at any time until six years have elapsed from the date the issuer of the securities to which such Forms and Schedules relate has ceased reporting under the Exchange Act. The Filer further undertakes to advise the Commission promptly of any change to the Agent’s name and address during the applicable period by amendment of this Form, referencing the file number of the relevant form in conjunction with which the amendment is being filed. G. The Filer undertakes to make available, in person or by telephone, representatives to respond to inquires made by the Commission staff, and to furnish promptly, when requested to do so by the Commission staff, information relating to the FormF-10, Schedules and offering statements related thereto; the securities to which the FormF-10, Schedules and offering statements relates; and the transactions in such securities. SIGNATURES The Filer certifies that it has duly caused this power of attorney, consent, stipulation and agreement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Boulder, Colorado, this 5th day of August, 2010. ECO2 Forests, Inc. By: /s/ Martin Tindall Name: Martin Tindall Title: President This statement has been signed by the following person in the capacity indicated on August 5, 2010. Carl N. Duncan, Esq. as Agent for Service of Process for Martin Tindall and ECO2 Forests, Inc. By: /s/ Carl N. Duncan Name: Carl N. Duncan, Esq., individually 2
